   Case 2:20-cv-03716-DMG-MAA Document 12 Filed 04/23/20 Page 1 of 2 Page ID #:317




                                    CENTRAL DISTRICT OF CALIFORNIA

JEFF DUNHAM, as an individual and in his
capacity as TRUSTEE OF THE JEFF DUNHAM
TRUST DATED MARCH 24, 2010


                                                                     2:20-CV-03716 -DMG (MAAx)
RAYMOND LEI, an individual; OOSHIRTS, INC.,
d/b/a TEECHIP and TEECHILI; and DOES 1-50




Ooshirts, Inc.
c/o Craig Goossen (Registered Agent)
1048 Belford Drive
San Jose, CA 95132




Martin D. Singer, Esq.
Lavely & Singer Professional Corporation
2049 Century Park East, Suite 2400
Los Angeles, CA 90067
(310) 556-3501




                                                          Kiry K. Gray



       04/23/2020
Case 2:20-cv-03716-DMG-MAA Document 12 Filed 04/23/20 Page 2 of 2 Page ID #:318


         2:20-cv-03716-DMG (MAAx)




                                      Ooshirts, Inc.
